106 F.3d 424
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.CONTINENTAL PLASTIC CONTAINERS, INC. Plaintiff-Appellant,v.OWENS-BROCKWAY PLASTIC PRODUCTS INC. (improperly named asOwens-Illinois Inc.), Defendant-Appellee.
No. 96-1509.
United States Court of Appeals, Federal Circuit.
Nov. 27, 1996.

1
APPEAL DISMISSED.

COURT ORDER

2
The Joint Motion to Dismiss the Appeal Without Prejudice Pending Settlement Negotiations is granted.  Appeal Number 96-1509 titled Continental Plastic Containers, Inc. v. Owens-Brockway Plastic Products Inc. is dismissed pending settlement negotiations without prejudice to Continental Plastic Containers, Inc.'s right to reinstate the appeal should settlement negotiations fail.